ORDER
THOMAS E. BOCCIERI of WOODCLIFFE LAKE, who was admitted to the bar of this State in 1986, having pleaded guilty to an Information filed in the United States District Court for the Eastern District of New York charging him with one count of mail fraud, in violation of 18 U.S.C.A. 1341, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), THOMAS E. BOCCIERI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that THOMAS E. BOCCIERI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that THOMAS E. BOCCIERI comply with Rule 1:20-20 dealing with suspended attorneys.